DISMISS; Opinion Filed August 1, 2013.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00659-CV

                 IN THE INTEREST OF C.W.P. AND D.W.P., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-16098

                               MEMORANDUM OPINION
                               Before Justices Lang, Myers, and Evans
                                      Opinion by Justice Myers
       This is an appeal from the trial court’s temporary orders in a pending suit for divorce and

for orders regarding conservatorship of the children. Because an appeal from an interlocutory

order can only be taken if authorized by statute, and the Texas Family Code specifically

precludes an interlocutory appeal from an order for the temporary conservatorship of a child, we

directed appellant to file a letter brief demonstrating our jurisdiction over the appeal. See TEX.

FAM. CODE ANN. § 105.001(e) (West 2008); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266,

272 (Tex. 1992). We directed appellant to file the brief no later than July 8, 2013. To date,

however, appellant has not complied or otherwise communicated with the Court. Accordingly,

with no authority granting us jurisdiction over the complained-of order, we DISMISS the appeal.

See TEX. R. APP. P. 42.3(a).

                                                    /Lana Myers/
130659F.P05                                         LANA MYERS
                                                    JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF C.W.P. AND                      On Appeal from the 256th Judicial District
D.W.P., CHILDREN                                   Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-12-16098.
No. 05-13-00659-CV                                 Opinion delivered by Justice Myers.
                                                   Justices Lang and Evans participating.


       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Brenda Marie Price recover her costs, if any, of this appeal
from appellant Gary Wayne Price.


Judgment entered this 1st day of August, 2013.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




130659 op.docx                               –2–